Citation Nr: 1711104	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-23 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  The fiduciary in this case is the Veteran's spouse, as the Veteran has been adjudicated incompetent.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2012 Travel Board hearing at the Waco, Texas, RO.

The Board has previously remanded this case for further evidentiary development in January 2014 and June 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his wife contend that the Veteran's hypertension is related to his service-connected PTSD.  Regretfully, the Board finds that a remand is again warranted.

In April 2014, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with hypertension.  The examiner noted that the Veteran's medical records demonstrate much fluctuation in the Veteran's hypertension levels; the examiner noted that he believed that the Veteran's blood pressure fluctuated in response to the Veteran's anxiety levels.  The examiner recommended that the Veteran undergo a mental health evaluation in order to determine if there was a medical relationship between the Veteran's hypertension and PTSD/anxiety.

In July 2016, the Veteran received another C&P examination in which he was, again, diagnosed with hypertension.  This examiner determined the Veteran's hypertension was not secondarily connected to PTSD, as there was no medical literature confirming that hypertension is directly related to or caused by PTSD.  Moreover, the examiner concluded, the Veteran's hypertension levels since his diagnosis had been remarkably stable without any fluctuations that could be attributed to anxiety.

The conclusions of the April 2014 and July 2016 examiners directly contradict each other.  Accordingly, a third opinion will need to be obtained in order to reconcile the record and provide a conclusion as to whether or not the Veteran's PTSD and anxiety causes or aggravates his hypertension.  The examiner is asked to discuss the opinions from the April 2014 and July 2016 examiners in reaching a conclusion, as well as the medical literature finding links between veterans diagnosed with PTSD/anxiety and hypertension.  Lastly, the AOJ is asked to schedule the Veteran's examination with a mental health professional, as recommended by the April 2014 examiner. 


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a mental health professional.  The examiner is asked to determine whether it is more or less likely that the Veteran's hypertension is caused by or aggravated by his PTSD and anxiety.  The examiner is particularly asked to discuss the conflicts between the April 2014 and July 2016 examinations in reaching a conclusion, as well as the medical literature demonstrating a link between veterans diagnosed with PTSD/anxiety and hypertension.  Lastly, the examiner must provide a complete rationale for all opinions expressed and conclusions reached.

2. Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a Supplemental Statement of the Case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



